 



Exhibit 10.4

LIBERTY GLOBAL, INC.

COMPENSATION POLICY
FOR
NONEMPLOYEE DIRECTORS

     The board of directors (the “Board”) of Liberty Global, Inc. (the
“Corporation”) has deemed it advisable and in the best interest of the
Corporation to provide the following compensation package to each director of
the Corporation who is not an employee of the Corporation or any subsidiary of
the Corporation (a “Nonemployee Director”) solely in consideration for such
person agreeing to serve as a Nonemployee Director of the Board.

Annual Payment: For each full year of service as a Nonemployee Director, a fee
for such service of $20,000 will be paid to each Nonemployee Director. For each
full year of service as Audit Committee Chairperson, a fee for such service of
$10,000 will be paid. Annual fees will be payable in cash in arrears in four
equal quarterly installments at the end of each calendar quarter (prorated in
the case of a director who serves as a Nonemployee Director or as Audit
Committee Chairman for only a portion of a calendar quarter). The initial
payment of $5,000 ($7500, in the case of the Audit Committee Chairman) will be
payable September 30, 2005.

Meeting Fees: A fee of $1500 in cash for attendance (in person or by conference
telephone) at each in person meeting, and $750 in cash for each telephonic
meeting, of the Board or a Board Committee of which such director is a member
will be paid to each Nonemployee Director.

Option Grant: An initial grant of options to purchase 10,000 shares of the
Corporation’s Series A common stock will be made to each Nonemployee Director,
pursuant to the Corporation’s Nonemployee Director Incentive Plan (the “Plan”)
and the related form of Nonemployee Director Non-Qualified Stock Option
Agreement, on first being elected or appointed to the Board. Each option subject
to the grant will have an exercise price per share equal to the Fair Market
Value (as defined in the Plan) of a share of Series A common stock on the date
of the grant (or, in the case of the first grant, the first full day of trading
of the Series A common stock thereafter). On the date of each annual meeting of
the stockholders of the Corporation, each Nonemployee Director who served as a
Nonemployee Director immediately prior to such annual meeting of stockholders
and will continue to serve as a Nonemployee Director following such annual
meeting will be granted options to purchase 10,000 shares of the Corporation’s
Series A common stock, with an exercise price per share equal to the Fair Market
Value of a share of Series A common stock on the date of such annual meeting.
Options will vest as to one-third of the option shares on the date of the first
annual meeting of stockholders following the grant date (or, if later, the
six-month anniversary of the grant date) and as to an additional one-third of
the option shares on the date of each annual meeting of stockholders thereafter,
provided, in each case, that the Nonemployee Director continued to serve as a
Nonemployee Director immediately prior to the applicable meeting.

